Exhibit 10.6
EXECUTION VERSION
SECURITY AGREEMENT
THIS SECURITY AGREEMENT is dated as of July 28, 2011 from Beach Hotel Associates
LLC, a Delaware limited liability company (“Grantor”) to Deutsche Bank Trust
Company Americas, in its capacity as Agent for itself, the Issuing Bank and for
each of the Lenders from time to time party to that certain Credit Agreement (as
hereinafter defined) (the “Secured Party”).
WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Morgans Group LLC (the “Borrower”), Grantor,
Morgans Hotel Group Co., the lenders from time to time party thereto as
“Lenders” and the Secured Party, the Lenders, the Issuing Bank and the Secured
Party have agreed to make available to the Borrower and the Grantor certain
financial accommodations on the terms and conditions contained in the Credit
Agreement;
WHEREAS, the Borrower and Grantor, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses and have
determined it to be in their mutual best interests to obtain financing from the
Lenders, the Issuing Bank and the Secured Party through their collective
efforts;
WHEREAS, Grantor acknowledges that it will receive direct and indirect benefits
from the Lenders, the Issuing Bank and the Secured Party making such financial
accommodations available to the Borrower and Grantor under the Credit Agreement;
and
WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that Grantor executes and delivers
this Agreement, among other things, to grant to the Secured Party for the
benefit of itself, the Issuing Bank and each of the Lenders a security interest
in the Collateral as security for the Secured Obligations.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the parties agree as follows:
Section 1. Definitions. (a) The following terms shall have the following
meanings:
“Additional Pledged Collateral” means any Pledged Collateral acquired by Grantor
after the date hereof and in which a security interest is granted pursuant to
Section 2, including, to the extent a security interest is granted therein
pursuant to such Section 2, (i) all additional Indebtedness from time to time
owed to Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (ii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing.

 

 



--------------------------------------------------------------------------------



 



“Agreement” means this Security Agreement.
“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in effect from time to time, and any successor statute thereto.
“Credit Agreement” has the meaning given that term in the recitals of this
Agreement.
“Collateral” means all of Grantor’s right, title and interest to and under all
of the following property, whether now owned or hereafter acquired by Grantor or
in which Grantor now has or at any time in the future may acquire any right,
title or interest, and whether now existing or hereafter arising:
(i) all Deposit Accounts;
(ii) all Equipment, including, without limitation, all machinery, equipment,
systems, fittings, apparatus, appliances, furniture, furnishings, tools,
fixtures, Inventory (as hereinafter defined) and articles of personal property
and accessions thereof and renewals, replacements thereof and substitutions
therefore (including, but not limited to, all plumbing, lighting and elevator
fixtures, office furniture, beds, bureaus, chiffonniers, chests, chairs, desks,
lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades Venetian blinds, wall coverings, screens, paintings, hangings, pictures,
divans, couches, luggage carts, luggage racks, stools, sofas, chinaware,
flatware, linens, pillows, blankets, glassware, foodcarts, cookware, dry
cleaning facilities, dining room wagons, keys or other entry systems, bars, bar
fixtures, liquor and other drink dispensers, icemakers, radios, television sets,
intercom and paging equipment, electric and electronic equipment, dictating
equipment, telephone systems, computerized accounting systems, engineering
equipment, vehicles, medical equipment, potted plants, heating, lighting and
plumbing fixtures, fire prevention and extinguishing apparatus, theft prevention
equipment, cooling and air-conditioning systems, elevators, escalators,
fittings, plants, apparatus, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, signs, bulbs, bells, ash and fuel,
conveyors, cabinets lockers, shelving, spotlighting equipment, dishwashers,
garbage disposals, washers and dryers) and other customary hotel equipment;
(iii) all Fixtures;
(iv) all Instruments;
(v) all Inventory, including, without limitation, provisions in storerooms,
refrigerators, pantries and kitchens, beverages in wine cellars and bars, other
merchandise for sale, fuel, mechanical supplies, stationery and other supplies
and similar items;
(vi) all Investment Property;
(vii) all Intellectual Property;

 

Page 2



--------------------------------------------------------------------------------



 



(viii) all General Intangibles, Permits, liquor and other governmental licenses
and other licenses;
(ix) all Documents;
(x) all Accounts;
(xi) all Chattel Paper;
(xii) all Commercial Tort Claims identified on Schedule 6 hereto, as such
schedule may be supplemented from time to time;
(xiii) all Letter-of-Credit Rights;
(xiv) all books and records pertaining to any property described in this
definition;
(xv) all Supporting Obligations pertaining to any property described in this
definition;
(xvi) all property of Grantor held by the Secured Party, including all property
of every description, in the possession or custody of or in transit to the
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of Grantor or as to which Grantor may have any right or power;
(xvii) all other Goods and personal property of Grantor, whether tangible or
intangible and wherever located;
(xviii) all Contracts, Contract Rights, agreements, guaranties, indemnities and
other assurances, written and oral, insurance policies, permits, licenses, trade
names, warranties on personal or real property, soil test reports, certificates
of occupancy, termite bonds, payment and performance bonds, judgments, premium
rebates or adjustments, unearned commissions and fees, proceeds of insurance
policies (subject to the terms of the Security Instrument), construction
contracts, deposits, prepayments, unpaid rents, credits in favor of Grantor,
financing commitments from others, condemnation proceeds, sales or payment
proceeds (subject to the terms of the Security Instrument), surveys, causes of
action, chooses in action and all other intangibles of every nature, in
connection with and to the extent the same affect or are related to, the Florida
Property (all of which are collectively referred to hereinafter as the “Contract
Documents”) and all of Grantor’s rights and privileges, if any, to modify,
terminate or waive performance of any Contract Documents; and
(xix) to the extent not otherwise included, all Proceeds.

 

Page 3



--------------------------------------------------------------------------------



 



The term “Collateral” shall not include any Excluded Property but if and when
any property shall cease to be Excluded Property, such property shall be deemed
at all times from and after the date hereof to constitute Collateral.
“Copyright Licenses” means any written agreement naming Grantor as licensor or
licensee granting any right under any material Copyright, including the grant of
any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any material Copyright.
“Copyright Security Agreement” means a Copyright Security Agreement executed by
Grantor in favor of the Secured Party for the benefit of the Issuing Bank and
the Lenders in substantially the form of Annex 1 hereto, pursuant to which
Grantor has further evidenced its grant to the Secured Party, for the benefit of
the Issuing Bank and the Lenders, of a security interest in all its respective
Copyrights.
“Copyrights” means (a) all copyrights arising under the laws of the United
States of America, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
“Deposit Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Secured Party, executed by Grantor, the
Secured Party and the financial institution at which Grantor maintains a Deposit
Account.
“Excluded Property” means, collectively, (i) any permit, lease, license,
contract, instrument or other agreement held by Grantor that prohibits or
requires the consent of any Person other than the Borrower or any Affiliate as a
condition to the creation by Grantor of a Lien thereon, or any permit, lease,
license contract or other agreement held by Grantor to the extent that any
Applicable Law prohibits the creation of a Lien thereon, but only, in each case,
to the extent, and for so long as, such prohibition or consent requirement is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other Applicable Law, (ii) any “intent to use” Trademark applications
for which a statement of use has not been filed (but only until such statement
is filed) and (iii) Equipment owned by Grantor that is subject to a purchase
money Lien or a capital lease to the extent permitted under the Credit Agreement
if the contract or other agreement in which such Lien is granted (or in the
documentation providing for such Capital Lease) prohibits or requires the
consent of any Person other than the Borrower or any Affiliate as a condition to
the creation of any other Lien on such Equipment; provided, however, in each
case, “Excluded Property” shall not include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would otherwise constitute Excluded Property).

 

Page 4



--------------------------------------------------------------------------------



 



“Intellectual Property” means, collectively, all rights, priorities and
privileges of Grantor relating to intellectual property, whether arising under
United States of America, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, service marks, trade secrets and Internet domain names, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of the business of the
Borrower and its Subsidiaries taken as a whole.
“Patent Security Agreement” means a Patent Security Agreement executed by
Grantor in favor of the Secured Party for the benefit of the Issuing Bank and
the Lenders, in substantially the form of Annex 1 hereto, pursuant to which
Grantor has confirmed its grant to the Secured Party, for the benefit of the
Issuing Bank and the Lenders, a security interest in all its respective Patents.
“Patents” means (a) all letters patent of the United States of America, any
other country or any political subdivision thereof and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
of America or any other country and all divisionals, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues,
continuations or continuations-in-part of the foregoing.
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to Grantor of any right to manufacture, have manufactured, use,
import, sell or offer for sale any invention covered in whole or in part by a
Patent.
“Pledged Collateral” means, collectively, Pledged Debt Instruments, any other
Investment Property of Grantor, all chattel paper, certificates or other
Instruments representing any of the foregoing and all Security Entitlements of
Grantor in respect of any of the foregoing. Pledged Collateral may be
Instruments or Investment Property.
“Pledged Debt Instruments” means all right, title and interest of Grantor in
Instruments evidencing any Indebtedness owed to Grantor, including all
Indebtedness described on Schedule 1, issued by the obligors named therein.
“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, contract rights, Inventory,
Equipment, Deposit Accounts, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.

 

Page 5



--------------------------------------------------------------------------------



 



“Secured Obligations” means the Obligations (as defined in the Credit
Agreement).
“Securities Act” means the Securities Act of 1933, as amended.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to Grantor of any right to use any Trademark.
“Trademark Security Agreement” means a Trademark Security Agreement executed by
Grantor in favor of the Secured Party for the benefit of the Issuing Bank and
the Lenders, in substantially the form of Annex 1 hereto, pursuant to which
Grantor has confirmed its grant to the Secured Party for the benefit of the
Issuing Bank and the Lenders, of a security interest in all its respective
Trademarks.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States of America, any State
thereof or any other country or any political subdivision thereof, or otherwise,
and all common-law rights related thereto, and (b) the right to obtain all
renewals thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, to the extent that, by reason of mandatory
provisions of law, any of the attachment, perfection, or priority of, or
remedies with respect to, the Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.
(b) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the respective meanings given them in the Credit Agreement.

 

Page 6



--------------------------------------------------------------------------------



 



(c) Terms used herein without definition that are defined in the UCC have the
respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):
“Account”, “Certificated Security”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodities Intermediary”, “Commodity Account”, “Contract”, “Contract Right”,
“Control Account”, “Deposit Account”, “Document”, “Equipment”, “Financial
Asset”, “Fixtures”, “General Intangible”, “Goods”, “Instruments”, “Inventory”,
“Investment Property”, “Letter-of-Credit Right”, “Permits”, “Securities
Account”, “Securities Intermediary”, “Security”, “Security Entitlement”,
“Supporting Obligation”, and “Uncertificated Security”.
(d) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.” The terms “herein,” “hereof,” “hereto” and “hereunder”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section, subsection or clause in this Agreement. Unless otherwise
noted, references herein to an Annex, Schedule, Section, subsection or clause
refer to the appropriate Annex or Schedule to, or Section, subsection or clause
in this Agreement. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Any reference in
this Agreement to a Loan Document shall include all appendices, exhibits and
schedules thereto, and, unless specifically stated otherwise all amendments,
restatements, supplements or other modifications thereto, and as the same may be
in effect at any time such reference becomes operative. The term “including”
means “including without limitation” except when used in the computation of time
periods. The terms “Lender,” “Issuing Bank,” and “Secured Party” include their
respective successors and permitted assigns. Notwithstanding anything to the
contrary set forth herein, the representations, warranties and covenants set
forth in this Agreement shall not apply to Excluded Property.
Section 2. Grant of Security Interests in Collateral. Grantor, as security for
the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations,
hereby grants, collaterally assigns, mortgages, pledges and hypothecates to the
Secured Party for the benefit of itself, the Issuing Bank and each of the
Lenders, and grants to the Secured Party for the benefit of itself, the Issuing
Bank and each of the Lenders a lien on and security interest in, all of
Grantor’s right, title and interest in, to and under the Collateral.
Section 3. Grantors Remains Obligated. Notwithstanding any other provision of
this Agreement to the contrary, (a) Grantor shall remain liable to observe and
perform all the conditions and obligations to be observed and performed by it
under each and every contract or other agreement included as part of the
Collateral, all in accordance with the terms of each such contract and
agreement, (b) neither the Secured Party nor the Issuing Bank or any Lender
shall have any obligation or liability under any contract or other agreement
included as part of the Collateral by reason of or arising out of this Agreement
or the receipt by the Secured Party, the Issuing Bank or any Lender of any
payment relating thereto, (c) the exercise by the Secured Party of any rights
under this Agreement or otherwise in respect of the Collateral shall not release
Grantor from its obligations under any contract or other agreement included as
part of the Collateral and (d) neither the Secured Party nor the Issuing Bank or
any Lender shall be obligated to take any of the following actions with respect
to any contract or other agreement included as part of the Collateral:
(i) perform any obligation of Grantor, (ii) make any payment, (iii) make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party, (iv) present or file any
claim or (v) take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Page 7



--------------------------------------------------------------------------------



 



Section 4. Representations and Warranties. Grantor represents and warrants to
the Secured Party, the Issuing Bank and the Lenders as follows:
(a) Title and Liens. Grantor is, and will at all times continue to be, the legal
and beneficial owner of the Collateral. None of the Collateral is subject to any
adverse claim (as defined in the UCC) or other Lien other than Permitted Liens
or other Liens permitted under the Loan Documents.
(b) Authorization. Grantor has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform this Agreement in
accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) violate any applicable law relating to Grantor;
(ii) require and consent or approval of, or authorization, order or other action
by, any governmental authority or other Person (other than those that have been
obtained), (iii) violate, result in a breach of or constitute a default under
the organizational documents of Grantor, or any indenture, agreement or other
instrument to which Grantor is a party or by which it or any of the Collateral
of Grantor or its other property may be bound; or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the Collateral
of Grantor or Grantor’s other property whether now owned or hereafter acquired.
(c) Validity and Perfection of Security Interest. This Agreement is effective to
create in favor of the Secured Party, for the benefit of itself, the Issuing
Bank and the Lenders, a legal, valid and enforceable security interest in the
Collateral to the extent required hereunder, including all Intellectual
Property. Such security interest will be perfected upon (i) in the case of all
Collateral in which a security interest may be perfected by the filing of a
financing statement under the UCC (other than any Commercial Tort Claims not
disclosed on Schedule 6 hereto), the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Secured Party in
completed and duly executed form), (ii) the delivery to the Secured Party of all
Collateral consisting of Instruments and Certificated Securities, in each case
properly endorsed for transfer to the Secured Party or in blank, (iii) the
execution of Deposit Account Control Agreements with respect to all Deposit
Accounts to the extent required hereunder, and (iv) in the case of Intellectual
Property, the taking of the actions described in the immediately following
subsection (g). Each such security interest that may be perfected by the taking
of the actions described in this Section 4(c) shall be prior to all other Liens
on the Collateral except for Permitted Liens having priority over the Secured
Party’s Lien by operation of Applicable Law.

 

Page 8



--------------------------------------------------------------------------------



 



(d) Jurisdiction of Formation, Locations, Etc. Grantor’s jurisdiction of
organization, exact legal name, organizational identification number, if any,
and the location of Grantor’s chief executive office or sole place of business,
in each case as of the date hereof, is specified on Schedule 3 and such Schedule
also lists all jurisdictions of incorporation, legal names and locations of
Grantor’s chief executive office or sole place of business for the five years
preceding the date hereof.
(e) [Intentionally Omitted.]
(f) Pledged Collateral. All Pledged Collateral and, if applicable, any
Additional Pledged Collateral, consisting of Certificated Securities or
Instruments has been delivered to the Secured Party in accordance with
Section 5(g) or Section 5(h).
(g) Intellectual Property. Schedule 4 lists all Material Intellectual Property
of Grantor as of date hereof, separately identifying that owned by Grantor, that
licensed to Grantor and that licensed by Grantor as licensor. The Material
Intellectual Property set forth on such Schedule constitutes all of the Material
Intellectual Property necessary to conduct Grantor’s business as conducted on
the date hereof or on the date of the delivery of any update to such Schedule
pursuant to Section 5(i) as conducted on the date of such update. All Material
Intellectual Property is valid, subsisting, enforceable, unexpired and in full
force and in effect. The use of Material Intellectual Property, or of
embodiments thereof, does not infringe, misappropriate, dilute or violate in any
material respect the intellectual property rights of any other Person. Grantor
has taken all steps reasonably required to protect Grantor’s rights in trade
secrets constituting Intellectual Property developed by or for Grantor. This
Agreement is effective to create a valid and continuing Lien on such material
Intellectual Property and, upon the filing of the Copyright Security Agreement
with the United States Copyright Office, the filing of the Patent Security
Agreement and the Trademark Security Agreement with the United States Patent and
Trademark Office, and the filing of appropriate financing statements in the
jurisdictions listed on Schedule 2 hereto, all action necessary or desirable to
protect and perfect the Secured Party’s Lien in and on Grantor’s material
Intellectual Property under the UCC or the laws of the United States will have
been taken.
(h) Deposit Accounts. Schedule 5 sets forth all Deposit Accounts maintained by
Grantor on the date hereof or on the date of the delivery of any update to such
Schedule pursuant to Section 5(f), which sets forth such information separately
for Grantor.
Section 5. Covenants. Grantor hereby unconditionally covenants and agrees as
follows:
(a) No Liens, Sale, Etc. Grantor shall (i) except for the security interests
created by this Agreement, not create or suffer to exist any Lien upon or with
respect to any Collateral, except Permitted Liens and other Liens permitted
under the Loan Documents, (ii) not sell, transfer or assign (by operation of law
or otherwise) any Collateral except as expressly permitted under the Credit
Agreement, (iii) not enter into any agreement or undertaking restricting the
right or ability of Grantor or the Secured Party to sell, assign or transfer, or
grant any Lien in, any Collateral except as expressly permitted under the Credit
Agreement and (iv) promptly notify the Secured Party of its entry into any
agreement or assumption of undertaking that materially adversely restricts the
ability to sell, assign or transfer, or grant any Lien in, any Collateral.

 

Page 9



--------------------------------------------------------------------------------



 



(b) Maintenance of Perfection. Grantor shall maintain the security interests
created by this Agreement as perfected security interests having at least the
priorities described in Section 4(c) and shall defend such security interests
and the applicable priorities of such security interests against the claims and
demands of all Persons.
(c) Statements of Collateral. Grantor shall furnish to the Secured Party from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Secured Party may reasonably request, all in reasonable detail and in form and
substance reasonably satisfactory to the Secured Party.
(d) Further Assurances. At any time and from time to time, at the request of the
Secured Party, and at the sole expense of Grantor, Grantor shall promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further action as the Secured Party may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including the filing of
any financing or continuation statement under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby.
(e) Changes in Locations, Name, Etc. Unless Grantor shall have given the Secured
Party at least 30 days’ prior written notice (or such shorter time as shall be
acceptable to the Secured Party) and shall have delivered to the Secured Party
all additional financing statements and other documents reasonably requested by
the Secured Party to maintain the validity, perfection and priority of the
security interests provided for herein, Grantor shall not do any of the
following:
(i) change its jurisdiction of organization or its location, in each case from
that referred to in Section 4(d); or
(ii) change its legal name or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

 

Page 10



--------------------------------------------------------------------------------



 



(f) Deposit Accounts and Control Agreements. Grantor shall deliver to the
Secured Party as often as the Secured Party may reasonably request, a listing of
all of the Deposit Accounts as of such date. To the extent requested by the
Secured Party, Grantor shall obtain an authenticated Deposit Account Control
Agreement, from each bank holding a Deposit Account. Grantor shall obtain
authenticated control agreements from each issuer of Uncertificated Securities,
(if requested by the Secured Party), Securities Intermediary, or commodities
Intermediary issuing or holding any Financial Assets or Commodities to or for
Grantor. Notwithstanding anything to the contrary set forth herein, so long as
no Event of Default shall have occurred and be continuing, Secured Party shall
not deliver a notice of control under any Deposit Account Control Agreement to
the extent such Deposit Account Control Agreement requires the delivery of such
notice.
(g) Pledged Collateral. Grantor shall deliver to the Secured Party, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral, but excluding any Instrument that is
excluded from the delivery requirements of Section 5(h)), whether now existing
or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. While an Event of
Default exists, the Secured Party shall have the right, at any time in its
discretion and without notice to Grantor, (A) to transfer to or to register in
its name or in the name of its nominees any Pledged Collateral and (B) to
exchange any certificate or instrument representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.
Except as permitted by the Credit Agreement, Grantor shall not grant “control”
(within the meaning of such term under Article 9-106 of the UCC) over any
Investment Property to any Person other than the Secured Party.
(h) Delivery of Instruments. If any amount in excess of $1,000,000 payable under
or in connection with any Collateral owned by Grantor shall be or become
evidenced by an Instrument, Grantor shall promptly deliver such Instrument to
the Secured Party, duly indorsed in a manner reasonably satisfactory to the
Secured Party, or, if consented to by the Secured Party, shall mark all such
Instruments with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Deutsche
Bank Trust Company Americas, as Secured Party, and any purchase or other
transfer of this interest is a violation of the rights of Deutsche Bank Trust
Company Americas.”
(i) Intellectual Property Generally. (i) With respect to Intellectual Property
owned by such Grantor, such Grantor (either itself or through licensees) shall,
except as could not reasonably be expected to result in a Material Adverse
Effect, (i) continue to use each Trademark material to Grantor’s business in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (ii) maintain consistent with past practice the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by Applicable Law, (iv) not adopt or use any mark that is
confusingly similar to or a colorable imitation of such Trademark unless the
Secured Party shall obtain a perfected security interest in such mark pursuant
to this Agreement and (v) not (and use commercially reasonable efforts to not
permit any

 

Page 11



--------------------------------------------------------------------------------



 



licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way. Grantor (either itself or
through licensees) shall not do any act, or omit to do any act, whereby any
Patent owned by such Grantor that is material to Grantor’s business may become
forfeited, abandoned or dedicated to the public. Grantor (either itself or
through licensees) (x) shall not (and shall not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any portion of
any Copyright that is material to Grantor’s business may become invalidated or
otherwise impaired and (y) shall not (either itself or through licensees) do any
act whereby any portion of any Copyright that is material to Grantor’s business
may fall into the public domain. Grantor (either itself or through licensees)
shall not do any act, or omit to do any act, whereby any trade secret may become
publicly available or otherwise unprotectable. Grantor (either itself or through
licensees) shall not do any act that knowingly uses any Intellectual Property to
infringe, misappropriate, or violate the intellectual property rights of any
other Person.
(ii) Protection of Intellectual Property. Grantor shall take all reasonable
actions necessary or reasonably requested by the Secured Party, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency and any Internet domain
name registrar, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any Copyright,
Trademark, Patent or Internet domain name owned by such Grantor, the absence of
which could reasonably be expected to result in a Material Adverse Effect,
including filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.
(iii) Additional Intellectual Property Documents. At the request of the Secured
Party, Grantor shall execute and deliver, with respect to registered
Intellectual Property owned by it, in form and substance reasonably acceptable
to the Secured Party and suitable for (i) filing in the United States Copyright
Office, a Copyright Security Agreement, (ii) filing in the United States Patent
and Trademark Office, Patent Security Agreement and (iii) filing in the United
States Patent and Trademark Office, a Trademark Security Agreement. Upon request
of the Secured Party, Grantor shall execute and deliver in form and substance
reasonably acceptable to the Secured Party and suitable for recording with the
appropriate Internet domain name registrar, a duly executed form of assignment
for all Internet domain names of Grantor (together with appropriate supporting
documentation as may be requested by the Secured Party).
(iv) Intellectual Property Schedule. Grantor shall deliver to the Secured Party
as often as the Secured Party may reasonably request an update to Schedule 5.

 

Page 12



--------------------------------------------------------------------------------



 



Section 6. Remedial Provisions.
(a) General Remedies. While an Event of Default exists, the Secured Party may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law. Without limiting the generality of
the foregoing, the Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon Grantor or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived by Grantor), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Secured Party, the Issuing Bank or any Lender or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by the UCC and other Applicable Law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of Grantor, which right or
equity is hereby waived and released by Grantor. Grantor further agrees, at the
Secured Party’s request, to assemble the Collateral and make it available to the
Secured Party at places that the Secured Party shall reasonably select, whether
at Grantor’s premises or elsewhere. To the extent permitted by Applicable Law,
Grantor waives all claims, damages and demands it may acquire against the
Secured Party, the Issuing Bank or any Lender arising out of the exercise by the
Secured Party of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
(b) Pledged Collateral. Subject to the limitations set forth in Section 6(a) and
while an Event of Default exists, upon notice by the Secured Party to the
relevant Grantor, (i) the Secured Party shall have the right to receive any
Proceeds of the Pledged Collateral and make application thereof to the Secured
Obligations in the order provided in Section 6(h) and (ii) the Secured Party or
its nominee may exercise any voting, consent, corporate and other right
pertaining to the Pledged Collateral as if the Secured Party were the absolute
owner thereof, all without liability except to account for property actually
received by it; provided, however, that the Secured Party shall have no duty to
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing. In order to permit
the Secured Party to exercise the voting and other consensual rights that it is
entitled to exercise pursuant hereto and to receive all distributions that it is
entitled to receive hereunder, (i) Grantor shall promptly execute and deliver
(or cause to be executed and delivered) to the Secured Party all such orders and
instruments as the Secured Party may from time to time request and (ii) without
limiting the immediately preceding clause (i), Grantor hereby grants to the
Secured Party an irrevocable proxy to exercise all rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled,
which proxy shall be effective, automatically and without the necessity of any
action (including any transfer of any Pledged Collateral on the record books of
the issuer thereof) by any other Person (including the issuer of such Pledged
Collateral or any officer or agent thereof) while an Event of Default exists.
Grantor hereby expressly authorizes and irrevocably instructs each issuer of any
Pledged Collateral pledged hereunder by Grantor to (x) comply with any
instruction received by it from the Secured Party in writing that states that an
Event of Default exists and is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from Grantor, and Grantor
agrees that such issuer shall be fully protected in so complying and (y) pay any
payment with respect to the Pledged Collateral directly to the Secured Party.

 

Page 13



--------------------------------------------------------------------------------



 



(c) Writ of Possession; Receiver. Grantor hereby acknowledges that the Secured
Obligations arose out of a commercial transaction, and agrees that while an
Event of Default exists the Secured Party shall have the right to an immediate
writ of possession with respect to the Collateral without notice of a hearing or
the requirement of posting a bond. The Secured Party shall have the right to the
appointment of a receiver for the properties and assets of Grantor, and Grantor
hereby consents to such rights and such appointment and hereby waives any
objection Grantor may have thereto or the right to have a bond or other security
posted by the Secured Party.
(d) Remedies Cumulative. Each right, power, and remedy of the Secured Party as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Secured Party, of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Secured Party of any or all such other rights, powers, or
remedies.
(e) Marshaling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the fullest extent that it lawfully may, Grantor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Secured party’s
rights and remedies under this Agreement or under any other instrument creating
or evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the fullest extent that it
lawfully may, Grantor hereby irrevocably waives the benefits of all such laws.
(f) Proceeds to be Turned Over To Secured Party. Except as otherwise expressly
provided in the Credit Agreement, all Proceeds received by the Secured Party
hereunder in cash or cash equivalents shall be held by the Secured Party in as
cash collateral for the Secured Obligations. All Proceeds while held by the
Secured Party as such cash collateral (or by Grantor in trust for the Secured
Party) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

 

Page 14



--------------------------------------------------------------------------------



 



(g) Intellectual Property License. Grantor hereby grants to the Secured Party,
subject to the terms of the Delano Management Agreement or any other applicable
license agreement, a license or other right while an Event of Default exists to
use, without liability for royalties or any other charge, Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, and all other
Intellectual Property, whether owned by Grantor or with respect to which Grantor
has rights under license, sublicense, or other agreements, as it pertains to
collateral, in preparing for sale, advertising for sale and selling any
Collateral, and Grantor’s rights under all licenses and all franchise agreements
shall insure to the benefit of the Secured Party.
(h) Application of Proceeds. The proceeds of any sale of the whole or any part
of the Collateral, together with any other moneys held by the Secured Party
under the provisions of this Agreement, shall be applied in accordance with
Section 11.4 of the Credit Agreement. Grantor shall remain liable and will pay,
on demand, any deficiency remaining in respect of the Secured Obligations.
Section 7. Secured Party Appointed Attorney-in-Fact. Grantor hereby constitutes
and appoints the Secured Party as the attorney-in-fact of Grantor with full
power of substitution either in the Secured Party’s name or in the name of
Grantor to do any of the following: (a) to perform any obligation of Grantor
hereunder in Grantor’s name or otherwise; (b) to ask for, demand, sue for,
collect, receive, receipt and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (c) to prepare, execute, file,
record or deliver notices, assignments, financing statements, continuation
statements, applications for registration or like papers to perfect, preserve or
release the Secured Party’s security interest in the Collateral; (d) to issue
entitlement orders, instructions and other orders to any bank in connection with
any of the Collateral held by or maintained with such bank; (e) to verify facts
concerning the Collateral in such Grantor’s name, its own name or a fictitious
name; (f) to endorse checks, drafts, orders and other instruments for the
payment of money payable to such Grantor, representing any payment in respect of
the Collateral or any part thereof or on account thereof and to give full
discharge for the same; (g) to exercise all rights, powers and remedies which
Grantor would have, but for this Agreement, with respect to any of the
Collateral; and (h) to carry out the provisions of this Agreement and to take
any action and execute any instrument which the Secured Party may deem necessary
or advisable to accomplish the purposes hereof, and to do all acts and things
and execute all documents in the name of Grantor or otherwise, deemed by the
Secured Party as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder; provided, that
the Pledgee shall only exercise its rights under clauses (a), (b), (d), (e) and
(g) while an Event of Default exists. Nothing herein contained shall be
construed as requiring or obligating the Secured Party, the Issuing Bank or any
Lender to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by it, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken by the Secured Party or omitted to be taken with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of Grantor or to any claim or action against the
Secured Party. The power of attorney granted herein is irrevocable and coupled
with an interest.

 

Page 15



--------------------------------------------------------------------------------



 



Section 8. Secured Party Duties. The powers conferred on the Secured Party
hereunder are solely to protect the Secured Party’s interest in the Collateral,
for the benefit of itself, the Issuing Bank and the Lenders, and shall not
impose any duty upon the Secured Party to exercise any such powers. Except for
the safe custody of any Collateral in its actual possession and the accounting
for moneys actually received by it hereunder, the Secured Party shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
The Secured Party shall be deemed to have exercise reasonable care in the
custody and preservation of any Collateral in its actual possession if the
Secured Party accords such Collateral treatment substantially equal to that
which the Secured Party accords its own property.
Section 9. Authorization of Financing Statements. Grantor authorizes the Secured
Party, and its counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing
statements, and other filing or recording documents or instruments with respect
to the Collateral in such form and in such offices as the Secured Party
reasonably determines appropriate to perfect the security interests of the
Secured Party under this Agreement. Grantor agrees that such financing
statements and amendments may describe the Collateral covered thereby as “all
personal property of the debtor” or words of similar effect. Grantor hereby also
authorizes the Secured Party, and its counsel and other representatives, at any
time and from time to time, to file continuation statements with respect to
previously filed financing statements. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
filed in connection with this Agreement without the prior written consent of the
Secured Party, subject to Grantor’s rights under Section 9-509(d)(2) of the UCC.
Section 10. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Grantor herefrom shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that Schedules
to this Agreement may be supplemented through Security Agreement Supplements
executed by Grantor and accepted by the Secured Party.
Section 11. Notices. Notices, requests and other communications required or
permitted hereunder shall be in writing and shall be made by personal delivery,
telecopy or certified or registered mail, return receipt requested, to the
addresses and in the manner set forth in Section 13.1 of the Credit Agreement:
Section 12. No Waiver. Neither the failure on the part of the Secured Party, the
Issuing Bank or any Lender to exercise, nor the delay on the part of the Secured
Party, the Issuing Bank or any Lender in exercising any right, power or remedy
hereunder, nor any course of dealing between the Secured Party, the Issuing Bank
or any Lender, on the one hand, and Grantor, on the other hand, shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy hereunder preclude any other or the further exercise thereof or
the exercise of any other right, power or remedy.

 

Page 16



--------------------------------------------------------------------------------



 



Section 13. Binding Agreement; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that Grantor shall not be permitted to assign this
Agreement or any interest herein and any such assignment by Grantor shall be
null and void absent the prior written consent of the Secured Party.
Section 14. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.
Section 15. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
Section 16. Headings. Section headings used herein are for convenience only and
are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
SECTION 17. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.
Section 18. Expenses. Grantor agrees to pay to the Secured Party expenses
incurred in connection with this Agreement in accordance with Section 13.2 of
the Credit Agreement.
Section 19. Indemnification. Grantor agrees to pay, indemnify, and hold the
Secured Party, the Issuing Bank, each Lender and each of their respective
predecessor, affiliate, subsidiaries, successors and assigns, together with
their past, present and future officers, directors, agents, attorneys, financial
advisors, representatives, partners, joint ventures, affiliates and the
successor and assigns of any and all of them (each, an “Indemnified Person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (“Indemnified Amounts”) brought against or
incurred by an Indemnified Person, in any manner arising out of or, directly or
indirectly, related in any way to or connected with this Agreement, including
without limitation, the exercise by the Secured Party, the Issuing Bank or any
Lender of any of its rights and remedies under this Agreement or any other
action taken by the Secured Party, the Issuing Bank or any Lender pursuant to
the terms of this Agreement; provided, however, Grantor shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Amounts to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment.

 

Page 17



--------------------------------------------------------------------------------



 



Section 20. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until it terminates in accordance with its terms.
Section 21. Reinstatement. Grantor further agrees that, if any payment made by
any Loan Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by the Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including Grantor,
under any bankruptcy law or other applicable law, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability shall
be and remain in full force and effect, as fully as if such payment had never
been made or, if prior thereto the Lien granted hereby or other Collateral
securing such liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender, such Lien or other Collateral shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect any Lien or
other Collateral securing the obligations of Grantor in respect of the amount of
such payment.
Section 22. Security Interest Absolute. All rights of the Secured Party
hereunder, the grant of a security interest in the Collateral and all
obligations of Grantor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any Loan Document, or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Grantor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).
[Signatures on Next Page]

 

Page 18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor has executed and delivered this Security Agreement
under seal as of this the date first written above.

                  GRANTOR:
 
                BEACH HOTEL ASSOCIATES LLC,
a Delaware limited liability company
 
           
 
      By:   Morgans Group LLC, its Sole Member
 
           
 
          By: Morgans Hotel Group Co.,
 
          its Managing Member
 
                By:   /s/ Richard Szymanski                   Name: Richard
Szymanski         Title:   Chief Financial Officer and Secretary

          Agreed to, accepted and acknowledged
as of the date first written above.    
 
        SECURED PARTY:    
 
        DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Agent    
 
       
By:
  /s/ George R. Reynolds    
 
 
 
Name: George R. Reynolds    
 
  Title:    
 
       
By:
  /s/ James Rolison    
 
 
 
Name: James Rolison    
 
  Title:  Managing Director    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
SECURITY AGREEMENT
PLEDGED DEBT INSTRUMENTS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to
SECURITY AGREEMENT
NECESSARY FILINGS
Filings of UCC Financing statements with the Secretary of State of Delaware.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
to
SECURITY AGREEMENT
JURISDICTIONS OF ORGANIZATION, NAMES,
ORGANIZATIONAL ID NUMBERS, LOCATIONS, ETC.

                                  Location of             Organizational   Chief
Executive Name   Jurisdiction   Federal Tax ID   ID   Office
Beach Hotel Associates LLC
  Delaware   On File   On File   1685 Collins Avenue
Miami Beach, FL 33139 USA

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
to
SECURITY AGREEMENT
INTELLECTUAL PROPERTY
TRADEMARKS
None.
REGISTERED COPYRIGHTS
None.
PATENTS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
to
SECURITY AGREEMENT
DEPOSIT ACCOUNTS

          Financial Institution(s)         where Accounts Maintained   Name of
Account   Account Numbers
JPMorgan Chase
  Development Account   On File
Mellon United Bank
  Operating/Disbursement account   On File
Mellon United Bank
  Payroll Account   On File
Mellon United Bank
  Travel Agent Account   On File
Mellon United Bank
  Payroll   On File
Mellon United Bank
  Operating   On File
Wachovia
  Cash Collateral Account   On File

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
to
SECURITY AGREEMENT
Commercial Tort Claims
None.

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
to
SECURITY AGREEMENT
ANNEX 1 TO SECURITY AGREEMENT
FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT
THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT is dated as of
                    , 20  _____  (this “Agreement”) from                     , a
                     (the “Grantor”) in favor of Deutsche Bank Trust Company
Americas, as Agent (the “Secured Party”).
WHEREAS, Morgans Group LLC (the “MG Borrower”), Beach Hotel Associates LLC (the
“Florida Borrower,” and together with the MG Borrower, collectively, the
“Borrowers”), Morgans Hotel Group Co., the financial institutions from time to
time party thereto as “Lenders” and the Secured Party, entered into that certain
Credit Agreement dated as of July  _____, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Lenders and the Secured Party have agreed to make available to
Borrowers certain financial accommodations on the terms and conditions contained
in the Credit Agreement;
WHEREAS, the Borrowers, though separate legal entities, are mutually dependent
on each other in the conduct of their respective businesses and have determined
it to be in their mutual best interests to obtain financing from the Lenders and
the Secured Party through their collective efforts;
WHEREAS, Grantor acknowledges that it will receive direct and indirect benefits
from the Lenders and the Secured Party making such financial accommodations
available to the Borrower under the Credit Agreement; and
WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Grantor execute and deliver
this Agreement, among other things, to grant to the Secured Party for the
benefit of the Issuing Bank and the Lenders a security interest in the
Collateral as security for the Secured Obligations.
WHEREAS, Grantor is party to a Security Agreement [dated of even date herewith
in] favor of the Secured Party (the “Security Agreement”) pursuant to which the
Grantor is required to execute and deliver this [Copyright] [Patent] [Trademark]
Security Agreement;

 

 



--------------------------------------------------------------------------------



 



Annex 1
to
Security Agreement
NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Grantor, the Grantor hereby agrees as follows:
Section 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the respective meanings given them in
the Security Agreement.
Section 2. Grants of Security Interests in Collateral. Grantor, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of Grantor, hereby mortgages, pledges and hypothecates to the
Secured Party for the benefit of the Issuing Bank and the Lenders, and grants to
the Secured Party for the benefit of the Issuing Bank and the Lenders a lien on
and security interest in, all of its right, title and interest in, to and under
the following Collateral (the “[Copyright] [Patent] [Trademark] Collateral”):
Include following for Copyright Collateral
(a) all of its Copyrights and Copyright Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
(b) all extensions of the foregoing; and
(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future infringement of any
Copyright or Copyright licensed under any Copyright License.
Include following for Patent Collateral
(a) all of its Patents and Patent Licenses to which it is a party, including,
without limitation, those referred to on Schedule I hereto;
(b) all reissues, continuations or continuations-in-part of the foregoing; and
(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future infringement of any
Patent or any Patent licensed under any Patent License.
Include following for Trademark Collateral
(a) all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark; and

 

Page 2



--------------------------------------------------------------------------------



 



Annex 1
to
Security Agreement
(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.
Section 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Secured Party pursuant to the Security Agreement and Grantor hereby acknowledges
and affirms that the rights and remedies of the Secured Party with respect to
the security interest in the [Copyright] [Patent] [Trademark] Collateral made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.
[Signatures on Following Page]

 

Page 3



--------------------------------------------------------------------------------



 



Annex 1
to
Security Agreement
IN WITNESS WHEREOF, Grantor has caused this [Copyright] [Patent] [Trademark]
Security Agreement to be executed and delivered by its duly authorized offer as
of the date first set forth above.

            [GRANTOR]
      By:           Name:           Title:        

Agreed and accepted as of the date first written above:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

 

Page 4



--------------------------------------------------------------------------------



 



SCHEDULE I
to
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[COPYRIGHT] [PATENT] [TRADEMARK] REGISTRATIONS
(INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY)
Include following for Copyright Collateral
REGISTERED COPYRIGHTS (Include Copyright Registration Number and Date):
1.
2.
COPYRIGHT APPLICATIONS:
1.
2.
COPYRIGHT LICENSES:
1.
2.
Include following for Patent Collateral
REGISTERED PATENTS:
1.
2.
PATENT APPLICATIONS:
1.
2.
PATENT LICENSES:
1.
2.

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
[Copyright] [Patent] [Trademark] Security Agreement
Include following for Trademark Collateral
REGISTERED TRADEMARKS:
1.
2.
TRADEMARK APPLICATIONS:
1.
2.
TRADEMARK LICENSES:
1.
2.

 

Page 2